t c memo united_states tax_court mayer and ninette stiskin petitioners v commissioner of internal revenue respondent docket no filed date in p became a limited_partner in a tax_shelter limited_partnership in the commissioner issued a notice_of_deficiency for relating to deductions claimed in connection with the limited_partnership and ps filed a petition in this court in years after the case was docketed in this court ps signed a form_906 closing_agreement on final_determination covering specific matters held the closing_agreement did not oust this court of jurisdiction held further the closing_agreement itself was in any event void because signed on behalf of the irs by an associate chief_of_appeals who did not have the authority to enter into a closing_agreement in a case docketed in this court delegation_order no rev fed reg date delegation_order no rev fed reg date peter l ente for petitioners marcie b harrison for respondent memorandum opinion raum judge the commissioner determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and additions to tax and increased interest as follows sec_6653 sec_6653 sec_6661 sec_6621 dollar_figure of the interest dollar_figure due on dollar_figure of the adjusted rate this matter is before us on the commissioner's motion for summary_judgment and or entry of decision and petitioners' motion for leave to file amendment to petition petitioners mayer and ninette stiskin are husband and wife they resided in new york new york at the time their petition in this case was filed use of the word petitioner in the singular will refer to petitioner husband in petitioner became a limited_partner in opal leasing associates opal leasing or the partnership a limited_partnership his interest in opal leasing continued at least into on date the commissioner issued a notice of the foregoing deficiency to petitioners for the taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency disallowed losses claimed by petitioners from opal leasing on the ground that petitioner was not at risk within the meaning of sec_465 with respect to his investment in the partnership petitioners filed their petition with this court on date subsequently on date they signed a form_906 closing_agreement on final_determination covering specific matters the form was signed by the irs representative associate chief nyc appeals on date under the closing_agreement petitioners were entitled to an ordinary deduction from taxable_income for in the amount of dollar_figure being equal to of taxpayer's investment in the partnership the agreement further provided that petitioners were not entitled to any deductions of losses or credits in connection with opal leasing for any other taxable_year also petitioners would not be liable for additional interest under sec_6621 or for any additions to tax on any portion of any deficiency arising under the closing_agreement the irs did not immediately implement the closing_agreement meanwhile there was pending in this court a tax_shelter case involving facts similar to those present here 94_tc_439 in that case this court found that as here the initial nonrecourse_financing the guarantees made to the partners by other participants in the transaction together with other features of the transaction such as the essentially offsetting nature of the various lease and note payments resulted in a protection against loss for the limited partners under sec_465 id pincite the court held that the limited partners in the partnership there involved tiger lily had no real economic liability on the partnership debt and hence were not at risk with regard to the partnership notes therefore the taxpayers were not entitled to flow- through deductions on their income_tax returns for those years id pincite both opal leasing and tiger lily were of approximately partnerships included in the so-called emc equipment_leasing project the commissioner contends that the financial structure of the transaction in opal leasing is factually indistinguishable from the financial structure of the transactions in thornock for purposes of sec_465 subsequent to the decision in thornock this court decided another case involving equipment_leasing waters v commissioner tcmemo_1991_462 affd 978_f2d_1310 2d cir waters concerned taxpayers who invested in partnerships the financial structures of which were similar to those in thornock in that the partnerships used nonrecourse_financing guarantees and the offsetting of lease and note payments this court held that the taxpayers in waters were not at risk within the meaning of sec_465 with respect to their investment in the equipment_leasing transaction the second circuit affirmed holding that the result was required as in thornock by the initial nonrecourse_financing and the guarantees made to the partners by other participants in the transaction together with other features of the transaction such as the essentially offsetting nature of the various lease and note payments id the commissioner contends that the financial structure of the transaction in opal leasing is indistinguishable from the financial structure of the transactions in waters for purposes of sec_465 on date the irs sent petitioners proposed decision documents based on the decision in 94_tc_439 reflecting the terms of the closing_agreement on date the irs sent petitioners a letter reminding them that they had failed to sign and return the proposed decision documents and requesting that they do so as soon as possible when petitioners did not return the signed decision documents the commissioner filed a motion for summary_judgment to enforce the terms included in both the closing_agreement and the proposed decision documents petitioners filed a response to the motion for summary_judgment as well as their own motion for leave to amend their petition in each they contend in reliance upon sec_7121 that entry of decision in this docketed_case would have the prohibited effect of setting aside the closing_agreement no such contention had previously been made and petitioners' motion to amend their petition seeks for the first time to inject the issue in the case in an attempt to oust this court of jurisdiction over the entire case sec_7121 provides that in any legal proceeding a closing_agreement shall not be annulled modified set_aside or disregarded petitioners' position appears to be that since the parties settled using the closing_agreement the tax_court is deprived of the power to determine the amount of the deficiency in the motion for leave to amend their petition petitioners argue in substance that by affirmatively pleading the closing_agreement the court would be without jurisdiction and would be required to dismiss the case according to petitioners a closing_agreement coupled with affirmative pleading ousts the tax_court of jurisdiction pursuant to sec_7121 petitioners challenge only the enforcement of the closing_agreement by this court they do not respond to the government's position that their case is factually indistinguishable from 94_tc_439 or waters v commissioner supra nor do they contest the amount of the deficiency agreed to in the closing_agreement but they do press the highly dubious contention that even though this court obtained jurisdiction by the filing of their petition on date it would be divested of jurisdiction by the subsequent date closing_agreement in substance by preventing this court from entering a continued first the jurisdictional point may be dealt with summarily once the court as here has jurisdiction it may not thereafter be divested of jurisdiction see eg 17_tc_942 affd 200_f2d_308 6th cir browning v commissioner tcmemo_1974_80 second petitioners' position is based upon the untenable assumption that there was a valid closing_agreement to begin with in our judgment no valid closing_agreement was even entered into the closing_agreement here involved was signed by the associate chief nyc appeals who had no authority to do so on behalf of the commissioner delegation_order no provides that chiefs and associate chiefs of appeals offices are hereby authorized in cases under their jurisdiction but excluding cases docketed before the united_states tax_court to enter into and approve a written_agreement with any person relating to the internal revenue tax_liability of such person for a taxable_period or periods ended prior to the date of agreement and related specific items affecting other taxable periods emphasis added delegation_order no rev fed reg date wa sec_2 continued decision against them petitioners obviously seek to prevent the commissioner from assessing a deficiency against them based upon the closing_agreement because a closing_agreement standing alone arguably may not give the commissioner the right to make an assessment absent a waiver by petitioners cf sec_6213 amended and supplemented by delegation_order no rev fed reg date effective date read together these delegation orders preclude specified officers of the irs including associate chiefs of appeals from entering into closing agreements regarding tax_shelter cases docketed in the tax_court where as here the investment was made prior to date webb v commissioner tcmemo_1994_549 affd without published opinion 68_f3d_482 9th cir delegation_order no provides as follows the associate commissioner operations assistant commissioners examination and international regional commissioners assistant regional commissioners examination district directors service_center directors and compliance center director chiefs examination_division and examination managers and supervisors gm-13 and gm-14 in districts service centers and compliance center are hereby authorized in cases under their jurisdiction to enter into and approve a written_agreement with any person relating to the internal revenue liability of such person or of the person or estate for whom he she acts to close pre-erta tax_shelter commodity issues and other tax_shelter initiative issues based on settlement positions reached by chief_counsel or appeals on the specific shelter where the initial investment was made prior to date these agreements will be executed on form_906 closing_agreement on final disposition covering specific matters the authority delegated herein extends only to tax_shelter issues including penalties or related statutory issues that must be adjusted due to settlement of the tax_shelter issues the authorities contained in this order amends and supplements delegation_order no as revised an agreement entered into by an unauthorized act of an agent of the united_states is null and void t he united_states is not bound by the unauthorized acts of its agents nor is it estopped to assert lack of authority as a defense 507_f2d_406 2d cir affg per curiam tcmemo_1973_145 the closing_agreement in this case was executed by an associate chief_of_appeals since the case was already docketed in the tax_court when the closing_agreement was signed the associate chief_of_appeals here did not have authority to sign the closing_agreement on behalf of the commissioner thus the closing_agreement is void dorl v commissioner supra pincite webb v commissioner tcmemo_1994_549 both petitioners' response to respondent's motion for summary_judgment and petitioners' motion for leave to amend are based on the closing_agreement both raise the same point that because of the closing_agreement the court lacks jurisdiction pursuant to sec_7121 and must dismiss the case since the closing_agreement is void these arguments must fail even if the response and the motion for leave to amend are considered separately petitioners' motion for leave to amend should be denied in any event rule a allows a party to amend its petition within days after it is served or by leave of the court if justice so requires we note that years have passed since the original petition was filed and years have passed since petitioners signed the closing_agreement admitting their liability for the taxes involved here granting petitioners' motion might have the anomalous result of relieving continued petitioners do not now dispute the substance of the transaction nor do they now appear to challenge their liability for the deficiency additions to tax and increased interest determined in the notice_of_deficiency we note that although the closing_agreement is void granting the motion for summary_judgment or entering a decision in favor of the commissioner in fact ironically implements the terms of the closing_agreement upon which petitioners rely in their attempt to prevent the court from entering a decision against them to reflect the foregoing an order will be entered granting the commissioner's motion for summary_judgment and denying petitioners' motion for leave to file amendment to petition continued them of liability for taxes they have admitted they owe see supra note to paraphrase rule a justice does not so require here although the closing_agreement is void and the notice_of_deficiency would appear to control we will not order that petitioners be liable for the additions to tax or increased interest the irs in its memorandum of law in support of its motion for summary_judgment concedes the issue it states based upon the foregoing it is prayed that the court enter a decision reflecting a deficiency in the amount of dollar_figure for the taxable_year with no additions to tax pursuant to sec_6653 sec_6653 and sec_6661
